Rao, Judge:
The appeals for reappraisement listed above have been submitted for decision upon the following stipulation:
It is stipulated by the undersigned, subject to the approval of the Court, that at the time of exportation of 174 bales of merchandise, in each case, which are invoiced as soft filled sheeting (greige) 40%”, such or similar merchandise was *652freely offered for sale in accordance with the provisions of export value as defined in Section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956 at U.S. $0.1515 per lineal yard, less ocean freight, packed.
That such or similar merchandise is not on the final list published in T.D. 54521, 93 Treas. Dec. 14.
That this stipulation is limited to the merchandise stated above and the above collector’s appeals for reappraisement are submitted for decision upon the foregoing stipulation of facts.
Upon tbe agreed facts, I find export value, as defined in section 402(b) of the Tariff Act of 1980, as amended by the Customs Simplification Act of 1956, to be the proper basis for the determination of the value of the merchandise covered by these appeals for reappraisement, invoiced as soft-filled sheeting (greige) 40% inches, and that such value was United States $0.1515 per lineal yard, less ocean freight, packed.
Judgment will be entered accordingly.